      Case 2:18-cv-01449-MMD-CLB Document 10 Filed 06/02/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA

ESTEBAN HERNANDEZ,               )                  2:18-CV-1449-MMD-CLB
                                 )
           Plaintiff,            )                  MINUTES OF THE COURT
                                 )
     vs.                         )                  June 2, 2020
                                 )
HOWELL, et al.                   )
                                 )
           Defendant.            )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:              LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Plaintiff’s motion to be excluded from the class action case no. 3:19-CV-0577-MMD-
CLB (ECF No. 9) is GRANTED. However, this case shall remain STAYED at this time.

      IT IS SO ORDERED.

                                              DEBRA K. KEMPI, CLERK

                                       By:             /s/
                                              Deputy Clerk
